Order entered November 9, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00488-CR

                            FRANK ROBERT BLAES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F17-00535-J

                                            ORDER
        Before the Court is appellant’s November 07, 2018 unopposed third motion to extend

time to file appellant’s brief. We GRANT appellant’s motion and ORDER the brief received on

November 7, 2018 filed as of the date of this order.

       Appellee’s brief is due by December 10, 2018.

                                                       /s/   LANA MYERS
                                                             JUSTICE